Order denying appellants’ motion for an order of interpleader substituting Jacob Gralla, a claimant, as the defendant in this action to recover brokerage commissions, and to direct the defendants to pay into court the sum of $875 and, upon making such payment, to discharge them from liability to any claimant, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. We are of opinion that this is a proper case for interpleader. (Williamsburgh Savings Bank v. Avery, 260 App. Div. 1047; Pell & Tibbits, Inc., v. Bedford, 238 id. 856; Dardonville v. Smith, 133 id. 234; Crane v. McDonald, 118 N. Y. 648.) Hagarty, Adel, Taylor and Close, JJ., concur; Lazansky, P. J., concurs on authority of Williamsburgh Savings Bank v. Avery (supra), but adheres to the views expressed in his dissenting memorandum in that case.